NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3113-17T1

RATARSHA WILLIS,

          Plaintiff-Appellant,

v.

CARL WALKER,

          Defendant,

and

CYNTHIA FULLER
and THE COLLEGE
OF NEW JERSEY,

     Defendants-Respondents.
__________________________

                    Argued December 16, 2019 – Decided July 6, 2020

                    Before Judges Messano, Ostrer and Vernoia.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Mercer County, Docket No. L-0634-15.

                    Lance D. Brown argued the cause for appellant (Lance
                    Brown and Associates LLC, attorneys; Lance D. Brown
                    and Sommer L. Spillane, on the briefs).
            William Patrick Flahive argued the cause for
            respondent Cynthia Fuller.

            Francis A. Raso, Deputy Attorney General, argued the
            cause for respondent The College of New Jersey
            (Gurbir S. Grewal, Attorney General, attorney; Melissa
            H. Raksa, Assistant Attorney General, of counsel;
            Francis A. Raso and Agnes I. Rymer, Deputy Attorney
            Generals, on the brief).


PER CURIAM

      In her Law Division complaint, plaintiff Ratarsha Willis asserted causes

of action for sexual harassment in violation of the New Jersey Law Against

Discrimination (LAD), N.J.S.A. 10:5-1 to -49, tortious conduct, and civil

liability in accordance with N.J.S.A. 2A:58D-1 for invasion of privacy against

her employer, defendant The College of New Jersey (TCNJ), and two TCNJ

supervisors, defendant Carl Walker (Walker) and Cynthia Fuller (Fuller).

Plaintiff appeals from a January 20, 2017 order granting in part TCNJ's and

Fuller's motions for partial summary judgment; from November 3, 2017 orders

granting TCNJ and Fuller summary judgment; and from a January 29, 2018

order denying plaintiff's motion for reconsideration of the November 3, 2017




                                                                       A-3113-17T1
                                      2
orders.1 Having reviewed the record in light of the applicable legal principles,

we affirm in part, reverse in part, and remand for further proceedings.

                                        I.

      Because we consider the court's orders granting summary judgment, we

detail the undisputed facts before the motion court and consider those facts in

the light most favorable to plaintiff, the party opposing defendants ' summary

judgment motions. See Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520,

540 (1995).

Plaintiff's Complaint

      Plaintiff's complaint generally describes the facts giving rise to her claims

against Walker, Fuller, and TCNJ. The complaint alleges that in September

2012, plaintiff began her employment with TCNJ as a senior building

maintenance worker. Walker and Fuller were also employed by TCNJ, but as

supervisors. Plaintiff did not report directly to Walker or Fuller but was required

to perform any employment related tasks they assigned to her.


1
  Plaintiff's notice of appeal includes the January 29, 2018 order denying her
motion for reconsideration as an order from which her appeal is taken, but she
does not argue on appeal the court erred by entering the order. We therefore do
not address the January 29, 2018 order. See Sklodowsky v. Lushis, 417 N.J.
Super. 648, 657 (App. Div. 2011) (holding that an issue not briefed on appeal is
deemed waived); Jefferson Loan Co. v. Session, 397 N.J. Super. 520, 525 n.4
(App. Div. 2008) (same).
                                                                           A-3113-17T1
                                        3
      In June 2013, plaintiff and Walker engaged in consensual sexual relations

at her home. Without plaintiff's knowledge or consent, Walker made a video

recording of their tryst on his cellphone. The recording captured plaintiff and

Walker "engaged in consensual sexual acts with each other," and "showed the

exposed intimate parts of" plaintiff and Walker.

      According to the complaint, on a subsequent day Walker texted plaintiff,

informed her he made the recording, and told her he was watching it at his desk

at TCNJ. Walker also informed plaintiff he showed the recording to Fuller

because she and another employee "were teasing [him] and saying that his penis

was little," and he used the recording, "which showed the intimate parts of

[plaintiff] and . . . Walker, to defend himself against [their] claims."

      Plaintiff alleged Fuller discussed the recording with other TCNJ

employees, but Fuller did not inform plaintiff about Walker's playing of the

recording for her; report Walker's actions to the TCNJ human resources

department; or take any steps to prevent further disclosure of the recording.

Before plaintiff returned to work at TCNJ, she was contacted by the TCNJ

human resources department and informed it received "four complaints from

other people on the TCNJ campus who had seen the recording[]." Plaintiff




                                                                           A-3113-17T1
                                         4
alleged it was at that time she "learned that the recording[] had been disclosed

and disseminated to a wider audience than just . . . Walker and . . . Fuller."

      Plaintiff alleged that on June 6, 2013, she filed a complaint with the TCNJ

human resources department about Walker and Fuller. Plaintiff averred that, in

response, Walker made requests and statements to her that "were intended to

coerce and convince her to drop her complaint." Plaintiff claimed TCNJ failed

to take immediate action in response to her complaint and she was forced to

continue to work with Walker and Fuller. According to the complaint, Walker

was permitted to continue to work at TCNJ until November 2013, when he

resigned, and Fuller continued her employment, but she was suspended in April

2014. Plaintiff further alleged disclosure of the recording and other actions

resulted in a hostile work environment and caused her emotional distress and

embarrassment.

      Plaintiff's complaint named TCNJ, Walker, and Fuller as defendants, and

asserted the following fourteen causes of action: violation of the LAD (count

one); liability for sexual harassment because of negligence (count two); liability

for sexual harassment because of knowledge or constructive knowledge (count

three); liability for sexual harassment because of control of the working

environment (count four); punitive damages against TCNJ (count five);


                                                                           A-3113-17T1
                                        5
negligent supervision, training, and/or retention (count six); individual liability

for workplace harassment against Walker and Fuller (count seven); damages

against Walker and Fuller as individuals (count eight); violation of

constitutional right to privacy and from wrongful intrusion into plaintiff 's

private life (count nine); violation of common law right to privacy torts (coun t

ten); intentional infliction of emotional distress (count eleven); negligent

infliction of emotional distress (count twelve); violation of N.J.S.A. 2A:58D -1

(count thirteen); and claims against unidentified John Doe defendants (count

fourteen).2

TCNJ and Fuller Move For Partial Summary Judgment

      TCNJ filed a motion seeking partial summary judgment on counts six,

nine, ten, eleven, twelve, and thirteen. TCNJ argued, at least in part, it was

entitled to summary judgment on those counts because plaintiff did not file a

notice of tort claim in accordance with the requirements of the New Jersey Tort

Claims Act (TCA), N.J.S.A. 59:1-1 to 59:12-3.3 It also appears TCNJ claimed


2
   We adopt the characterization of plaintiff's claims as set forth in TCNJ's
statement of material facts submitted in support of its August 2017 summary
judgment motion because plaintiff admitted the characterization was accurate in
her response to the statement of material facts.
3
  We discern the arguments made in support of the motion based on the colloquy
between counsel and the court during the January 20, 2017 oral argument.
                                                                           A-3113-17T1
                                        6
it was entitled to summary judgment on count twelve, which alleged negligent

infliction of emotional distress, because the claim was barred under the Workers'

Compensation Act, N.J.S.A. 34:15-1 to -146, and was entitled to summary

judgment on count thirteen, which alleged a cause of action under N.J.S.A.

2A:58D-1, because there was no evidence TCNJ committed the criminal offense

proscribed in N.J.S.A. 2C:14-9.4 Fuller joined in TCNJ's summary judgment

motion, but Walker did not.

      In support of its motion, TCNJ submitted a certification from the

Supervisor of Claims of the State Department of Treasury, Division of Risk

Management, stating that, based on a review of the pertinent records, plaintiff

"never filed a [n]otice of [t]ort or [c]ontract [c]laim . . . as required" under the

TCA. Based on the record presented on appeal, it appears that in opposition to

TCNJ's motion, plaintiff relied on her handwritten letters dated June 12, 2013

and July 9, 2013 to TCNJ's Equal Employment Opportunity (EEO) office, and a




4
  N.J.S.A. 2A:58D-1 authorizes a civil action for a victim of a crime committed
by an actor in violation of N.J.S.A. 2C:14-9.


                                                                            A-3113-17T1
                                         7
November 21, 2013 letter from her counsel to the Office of the President of

TCNJ, contending they satisfied the TCA's notice requirements. 5

      At oral argument on the motions, the court and counsel discussed the

counts of the complaint against TCNJ. TCNJ's counsel noted the first five

counts of the complaint alleged sexual harassment claims and confirmed TCNJ

was not moving for summary judgment on those claims. During colloquy with

counsel, the court confirmed with plaintiff's counsel that counts seven and eight

asserted claims only against Walker and Fuller individually, and the court

granted summary judgment to TCNJ on those counts on that basis. The court

also granted summary judgment on count nine to TCNJ and Fuller in her official

capacity, finding that count did not allege a cognizable cause of action for



5
  TCNJ's motion papers did not include a statement of material facts as required
by Rule 4:46-2, and plaintiff's reliance on the letters in opposition to the
summary judgment motion is unsupported by an affidavit based on personal
knowledge stating the letters were, in fact, written by and on behalf of plaintiff
and sent to TCNJ's human resources department and the office of its president.
See R. 1:4-4 and R. 1:6-6. In our de novo review of the summary judgment
motion, we excuse the parties' respective departures from the requirements of
the Rules because TCNJ's motion was based on the claim it was never served
with a notice of tort claim, and that claim is supported by the Supervisor of
Claims's certification. Additionally, TCNJ does not dispute, and indeed
concedes, it received the handwritten letters and letter from plaintiff's counsel.
Thus, the parties essentially stipulate there are no genuine issues of material fact
related to service of a notice of tort claim, and the legal issue presented is
whether the letters constituted the notice of claim required under the TCA.
                                                                            A-3113-17T1
                                         8
vicarious liability. The court further confirmed with counsel that counts ten and

eleven asserted intentional tort claims, and it granted summary judgment to

TCNJ on those claims because they cannot be sustained against a public entity.

In addition, the court conferred with plaintiff's counsel in an apparent off-the-

record colloquy during which counsel agreed to entry of summary judgment for

TCNJ on count thirteen.

      The court noted the balance of TCNJ's summary judgment motion

required only a consideration of the tort claims in counts six and twelve. The

court suggested that count twelve, which alleged negligent infliction of

emotional distress, was barred under the Workers' Compensation Act. The

court, however, heard argument on whether TCNJ was entitled to summary

judgment on counts six and twelve, and whether Fuller was entitled to summary

judgment on counts six, seven, eight, ten, eleven and twelve, because plaintiff

allegedly failed to file a notice of tort claim as required under N.J.S.A. 59:8-8.

      The court rejected plaintiff's argument the letters she sent to TCNJ's EEO

office and her counsel's November 21, 2013 letter to the office of TCNJ's

president constituted substantial compliance with plaintiff's obligation to file a

notice of tort claim under N.J.S.A. 59:8-8. The court found plaintiff failed to

serve a notice of tort claim in accordance with the TCA, and, on that basis, it


                                                                           A-3113-17T1
                                        9
granted TCNJ summary judgment on counts six and twelve, and summary

judgment to Fuller on count nine, in her official capacity, and counts ten, and

eleven. The court denied Fuller's motion for summary judgment on counts six,

seven, eight, nine in Fuller's individual capacity, twelve, and thirteen.

        The court entered a January 20, 2017 order reflecting its award of partial

summary judgment to TCNJ and Fuller. Following the entry of the order, counts

one through five, alleging sexual harassment claims, remained against TCNJ and

Fuller. In addition, counts six, seven, eight, twelve, and thirteen remained as to

Fuller, and count nine remained against Fuller in her individual capacity. All of

the causes of action in the complaint remained against Walker.

TCNJ and Fuller Move for Summary Judgment on the Remaining Claims

        Eight months later, TCNJ and Fuller moved for summary judgment on the

remaining claims against them. The motions were supported by statements of

material fact in accordance with Rule 4:46-2, and plaintiff properly responded

to the statements and submitted counterstatements of material fact.              We

summarize the pertinent undisputed facts based on the parties' Rule 4:46-2

submissions to the motion court, and, to the extent there are disputed facts, we

accord plaintiff the benefit of all favorable evidence and inferences. R. 4:46-

2(c).


                                                                            A-3113-17T1
                                        10
      TCNJ hired plaintiff in September 2012 as a senior building maintenance

worker. During the first two months of her employment, plaintiff worked the

day shift and was supervised by Kenny Oliver. After the first two months of her

employment, plaintiff switched to the night shift and reported to Ron Smit h.

      TCNJ maintains a policy prohibiting discrimination and sexual

harassment in the workplace that applies to all employees. The policy bars

"[v]erbal, written, or electronically sexually suggestive or obscene comments,

jokes or propositions including letters, notes, e-mail, text messages, invitations,

gestures[,] or inappropriate comments[.]"         The policy also encourages

employees who are subjected to, or witness, discrimination or harassment to

"promptly report" incidents to TCNJ's EEO office. All employees are required

to cooperate with the EEO office investigations and the failure to do so, may

result in discipline, up to termination of employment.

      Within three months of the commencement of her employment, plaintiff

and Walker began a consensual, sexual relationship, which continued until June

2013. Plaintiff and Walker did not work the same shift at TCNJ when their

relationship began. Plaintiff and Walker acknowledged that Walker was married

during their relationship, and that plaintiff's reputation could be affected if

anyone knew she was in a relationship with a married man.


                                                                           A-3113-17T1
                                       11
      In June 2013, plaintiff and Walker had consensual sexual relations in the

bedroom of plaintiff's home. Without plaintiff's knowledge or consent, Walker

recorded his and plaintiff's sexual relations in the bedroom on his cellphone.

Plaintiff testified that based on what she and Walker did at her home, she

believes the video recording exposed her "intimate parts."

      Plaintiff testified Walker subsequently called her and told her about the

recording, and he also texted her and told her he watched the video while at

work at TCNJ. Although Walker testified he did not show Fuller the video, he

also testified he scrolled through the pictures on his phone with Fuller and that

he pulled the phone away when he reached the video. Plaintiff, however,

testified Walker told her Fuller watched the recording while looking over his

shoulder as he played it on his phone while at TCNJ.

      Terrell Williams, another TCNJ employee, testified Fuller told him she

had seen the video, and told him about the nature of the video and that Walker

recorded it. Williams also testified that another TCNJ employee, Aaron Allen,

reported he had seen the video. Fuller admitted telling her supervisor, Ron

Smith, about the video, and testified she heard other TCNJ employees talking

about the recording.




                                                                         A-3113-17T1
                                      12
      Plaintiff testified a former TCNJ employee, Jimmy Carter, told her he

heard about the recording from current TCNJ employees. Plaintiff also testified

Walker told her TCNJ employees were referring to plaintiff as "Kim

Kardashian." TCNJ employee Nakita Scott testified that everyone employed on

the campus was talking about the video and she was told the video showed

plaintiff performing oral sex on Walker. Plaintiff testified that a TCNJ kitchen

employee, Natasha Parker, said she saw the recording, and that another

employee, Kenny Oliver, reported that Fuller told him she was not "the only one

that saw this video."

      On June 6, 2013, the day after plaintiff states she learned about Walker

showing the recording to Fuller, plaintiff filed a complaint with TCNJ's human

resources department about Walker's disclosure of the recording in the

workplace. At that time, she was informed by the human resources department

"four people had already made complaints . . . about the video."

      TCNJ's EEO office investigated plaintiff's complaint.         During the

investigation, Walker admitted showing the recording to Fuller.         At the

conclusion of the investigation, the EEO office issued a final report finding

plaintiff "was subjected to sexual harassment and a hostile work environment

based upon sex when, as admitted by . . . Walker, he viewed the video of the sex


                                                                        A-3113-17T1
                                      13
act between he and [plaintiff] in the workplace." The EEO office further found

"[t]his matter is . . . compounded by the fact that . . . Walker is a supervisor"

with a "higher burden of responsibility . . . to ensure that the work environment

is free from prohibited discrimination/harassment."

      The report also noted Walker provided three different versions about

whether Fuller had seen the recording, but it found Fuller "had some knowledge

about a video of a sexual nature in the workplace."6 The report concluded that

because Fuller is a supervisor, she had an obligation to report the inappropriate

material and her failure to do so violated TCNJ's anti-discrimination policy.

      The report recommended the termination of Walker's employment

because he subjected plaintiff "to sexual harassment [and a] hostile work

environment based upon sex by bringing and viewing a videotape of his sexual

encounter with [plaintiff] . . . in the workplace." The report also recommended

the suspension and demotion of Fuller "because she was aware of sexually

explicit material in the workplace and did not refer the matter to the appropriate

office." Walker resigned in November 2013. Fuller was later demoted from her

supervisory position and suspended for three days.



6
  The report explains Walker said he showed the recording to Fuller; he may
have showed it to Fuller; and he tried to show it to her, but she did not see it.
                                                                          A-3113-17T1
                                       14
      After hearing oral argument on TCNJ's and Fuller's summary judgment

motions, the court granted summary judgment to TCNJ and Fuller on counts one

through five, finding plaintiff failed to present evidence establishing a prima

facie case of sexual harassment. More particularly, the court noted that in order

to sustain a hostile environment sexual harassment claim, plaintiff must present

evidence establishing the conduct would not have occurred but for the plaintiff 's

sex; the conduct was sufficiently severe or pervasive to make a reasonable

person believe the conditions or employment had been altered, and "the working

environment is hostile or abusive."

      The court found plaintiff did not present evidence showing the harassing

conduct—which plaintiff claimed included her co-employees' conversations

about the recording and their dirty looks and slurs—was directed against her

because she was a woman. The court found the complained-of conduct was not

"specifically sexual in nature"; there were "no specific sex-based references";

and there was "no evidence [] the conduct was directed . . . at . . . plaintiff

because of her membership in a protected class or that she was treated any

differently because she is a woman."

      For those reasons alone, the court determined plaintiff failed to

demonstrate a prima facie claim of hostile environment sex harassment and


                                                                          A-3113-17T1
                                       15
granted TCNJ and Fuller summary judgment on counts one through five of the

complaint.     Based on the same finding, the court granted Fuller summary

judgment on the other counts remaining against her: counts six, seven, eight,

nine in Fuller's individual capacity, and twelve because they were premised on

the contention plaintiff was subject to hostile work environment sexual

harassment.7

      The court also granted Fuller summary judgment on count thirteen, which

asserted a cause of action under N.J.S.A. 2A:58D-1. The court found Fuller's

alleged actions in making the recording known to others did not violate N.J.S.A.

2C:14-9.

      The court entered November 3, 2017 orders granting TCNJ and Fuller

summary judgment. Plaintiff settled her claims with Walker.

      Plaintiff filed a motion for reconsideration of the court's orders, which

was denied in a January 29, 2018 order. The court determined plaintiff did not

present any "new or additional information . . . which [she] could not have

provided on its first application." This appeal followed.


7
  In its November 3, 2017 order, the court granted summary judgment to Fuller
on count nine in her individual capacity. As noted, in its January 20, 2017 order,
the court granted summary judgment to Fuller on count nine in her official
capacity based on plaintiff's failure to serve a notice of tort claim in accordance
with the requirements of the TCA.
                                                                           A-3113-17T1
                                       16
                                       II.

      We    "review[]   de novo     the . . . entry   of summary    judgment[,]"

Manahawkin Convalescent v. O'Neill, 217 N.J. 99, 115 (2014), applying "the

same standard as the trial court," Conley v. Guerrero, 228 N.J. 339, 346 (2017).

Summary judgment is appropriate if the record demonstrates there is "no

genuine issue as to any material fact challenged and that the moving party is

entitled to a judgment or order as a matter of law." R. 4:46-2(c); Ben Elazar v.

Macrietta Cleaners, Inc., 230 N.J. 123, 135 (2017). When determining whether

there is a genuine issue of material fact, we must consider "whether the

competent evidential materials presented, when viewed in the light most

favorable to the non-moving party, are sufficient to permit a rational factfinder

to resolve the alleged disputed issue in favor of the non-moving party." Brill,
142 N.J. at 540.

      If no genuine issue of material fact exists, the inquiry turns to "whether

the trial court correctly interpreted the law." DepoLink Ct. Reporting & Litig.

Support Servs. v. Rochman, 430 N.J. Super. 325, 333 (App. Div. 2013) (citation

omitted). We owe no deference to the trial court's legal analysis or conclusions.

The Palisades At Fort Lee Condo. Ass'n v. 100 Old Palisade, LLC, 230 N.J. 427,




                                                                         A-3113-17T1
                                      17
442 (2017) (citing Manalapan Realty, LP v. Twp. Comm. of Manalapan, 140
N.J. 366, 378 (1995)).

      Plaintiff presents three arguments for our consideration. She contends the

court erroneously dismissed her tort claims because her handwritten le tters to

TCNJ's EEO office, and her counsel's letter to TCNJ's Office of the President

constituted proper and timely notices of tort claim under the TCA. She also

argues the court erred by granting summary judgment on her sexual harassment

claims based on its conclusion she failed to present evidence showing the

allegedly harassing conduct occurred because of her sex. Last, she contends

Fuller's disclosure of the existence and content of the recording violated

N.J.S.A. 2C:14-9 and, therefore, the court should not have dismissed her

N.J.S.A. 2A:58D-1 claim in count thirteen against Fuller. We consider the

arguments in turn.

                                      A.

      Plaintiff argues the court erred by granting summary judgment to TCNJ

on the claims asserted in counts six and twelve, and by granting summary

judgment to Fuller on counts ten and eleven, based on the court's conclusion




                                                                        A-3113-17T1
                                      18
plaintiff did not file a notice of tort claim in accordance with the TCA. 8 Plaintiff

concedes she did not serve a formal notice of tort claim, but she argues her June

12, 2013 and July 9, 2013 handwritten letters to TCNJ's EEO office, and her

counsel's November 21, 2013 letter to TCNJ's Office of the President,

substantially complied with the TCA's notice requirements. The court rejected

plaintiff's argument, finding the letters "did not contain the minimum

information required to substantially constitute a notice under the [TCA] and the

applicable case law."

      The TCA was enacted "to address the harsh consequences of strictly

applying the common law contours of sovereign immunity," D.D. v. University

of Medical and Dentistry of New Jersey., 213 N.J. 130, 133-34 (2013), but its

"guiding principle . . . is that 'immunity from tort liability is the general rule and

liability is the exception,'" Coyne v. DOT, 182 N.J. 481, 488 (2005) (quoting


8
   The court's January 20, 2017 order granted summary judgment to TCNJ on
counts seven, eight, nine, ten, eleven, and thirteen for reasons unrelated to
plaintiff's failure to comply with the requirements of the TCA. Similarly, the
court granted Fuller's motion for summary judgment on count nine in her official
capacity for reasons unrelated to plaintiff's failure to comply with the TCA.
Plaintiff does not argue the entry of summary judgment on those claims was in
error, and we therefore affirm the court's grant of summary judgment on those
counts of the complaint. See Sklodowsky, 417 N.J. Super.at 657; Jefferson Loan
Co., 397 N.J. Super. at 525 n.4. We consider plaintiff's failure to comply with
the TCA only with respect to those counts for which the court applied that
reasoning to grant summary judgment to TCNJ and Fuller.
                                                                              A-3113-17T1
                                         19
Garrison v. Twp. of Middletown, 154 N.J. 282, 286 (1998)).             Waiver of

sovereign immunity is "enforced through the application of numerous express

limitations embodied in the [TCA's] provisions." D.D., 213 N.J. at 133. "[T]he

[TCA] establishes the procedures by which claims may be brought," Rogers v.

Cape May County Office of Public Defender, 208 N.J. 414, 420 (2011) (quoting

Beauchamp v. Amedio, 164 N.J. 111, 116 (2000)), including a mandatory

written pre-suit notification of claim, ibid.; see also Lebron v. Sanchez, 407 N.J.

Super. 204, 214 (App. Div. 2009) (explaining a plaintiff asserting a tort cause

of action "must submit a notice of claim to the public entity" "[p]rior to filing a

complaint" against the public entity).

      The TCA prohibits the bringing of any action against a public entity or

employee "unless the claim upon which it is based shall have been presented in

accordance with the procedure set forth in" the statute. N.J.S.A. 59:8-3. A

notice of claim against a public entity or public employee must include the

following information:

            (a) The name and post office address of the claimant;

            (b) The post[]office address to which the person
            presenting the claim desires notices to be sent;

            (c) The date, place and other circumstances of the
            occurrence or transaction which gave rise to the claim
            asserted;

                                                                           A-3113-17T1
                                         20
            (d) A general description of the injury, damage or loss
            incurred so far as it may be known at the time of
            presentation of the claim;

            (e) The name or names of the public entity, employee
            or employees causing the injury, damage or loss, if
            known; and

            (f) The amount claimed as of the date of presentation of
            the claim, including the estimated amount of any
            prospective injury, damage, or loss, insofar as it may be
            known at the time of the presentation of the claim,
            together with the basis of computation of the amount
            claimed.

            [N.J.S.A. 59:8-4.]

      A written notice of claim for injury or damages must be filed with the

public entity, N.J.S.A. 59:8-7, "not later than the 90th day after accrual of the

cause of action," N.J.S.A. 59:8-8. Where a putative plaintiff fails to file a timely

notice of claim, he or she "shall be forever barred from recovering against a

public entity or employee."9 N.J.S.A. 59:8-8.

      We have recognized these requirements should not be a "trap for the

unwary," and we have permitted parties to prosecute claims so long as "notice



9
  The TCA allows for the filing of a notice of tort claim beyond the ninety-day
period as permitted by N.J.S.A. 59:8-9. See D.D., 213 N.J. at 146-47
(explaining the N.J.S.A. 59:8-9 standard for obtaining leave to file a late notice
of tort claim). Plaintiff never sought leave to file a late notice of tort claim in
accordance with N.J.S.A. 59:8-9.
                                                                            A-3113-17T1
                                        21
has been given in a way, which . . . substantially satisfies the purposes for which

notices of claims are required." Lebron, 407 N.J. Super. at 215-16. Specifically,

those purposes are:

            (1) to allow the public entity at least six months for
            administrative review with the opportunity to settle
            meritorious claims prior to the bringing of suit; (2) to
            provide the public entity with prompt notification of a
            claim in order to adequately investigate the facts and
            prepare a defense; (3) to afford the public entity a
            chance to correct the conditions or practices which gave
            rise to the claim; and (4) to inform the State in advance
            as to the indebtedness or liability that it may be
            expected to meet.

            [McDade v. Siazon, 208 N.J. 463, 475-76 (2011)
            (internal quotation marks omitted) (quoting
            Beauchamp, 164 N.J. at 121-22).]

      "[T]he doctrine of substantial compliance . . . has been limited carefully

to those situations in which the notice, although both timely and in writing, had

technical deficiencies that did not deprive the public entity of the effective

notice contemplated by the statute." D.D., 213 N.J. at 159. To rely on the

doctrine of substantial compliance, a plaintiff must show:

            (1) the lack of prejudice to the defending party; (2) a
            series of steps taken to comply with the statute
            involved; (3) a general compliance with the purpose of
            the statute; (4) a reasonable notice of petitioner's claim;
            and (5) a reasonable explanation why there was not
            strict compliance with the statute.


                                                                           A-3113-17T1
                                       22
            [Lebron, 407 N.J. Super. at 216 (quoting Ferreira v.
            Rancocas Orthopedic Assocs., 178 N.J. 144, 151
            (2003)) (internal citations and quotations omitted).]

Whether a given notice substantially complies with the requirements entails "a

fact-sensitive analysis involving the assessment of all of the idiosyncratic details

of a case." Galik v. Clara Maass Med. Ctr., 167 N.J. 341, 356 (2001) (quoting

Alan J. Cornblatt, PA v. Barow, 153 N.J. 218, 240 (1998)).

      Here, plaintiff relies on her June 12, 2013 and July 9, 2013 letters to

TCNJ's EEO office, and her counsel's November 21, 2013 letter to TCNJ's

Office of the President, and claims they are sufficient to constitute the requisite

notice of her tort claims. As noted, she concedes she never formally filed a

notice of claim with TCNJ, but she argues the letters substantially complied with

the TCA's notice requirements because they satisfied the purposes of the filing

of the notice of claim required under the statute.

      We are not persuaded by plaintiff's arguments because her letters of June

12, 2013, and July 9, 2013, do not provide notice she had, or intended to assert,

any claims against TCNJ, Walker, or Fuller. The letters were sent to TCNJ's

EEO office as permitted under TCNJ's "Procedures for Internal Complaints

Alleging Discrimination in the Workplace/Educational Environment" for

reports of alleged violations of TCNJ's anti-discrimination policy. The letters


                                                                            A-3113-17T1
                                        23
constitute reports of claimed violations of TCNJ's anti-discrimination policy,

and neither letter identifies or suggests any potential or threatened tort claim s

against anyone.

      The June 12, 2013 letter mentions Walker's playing of the recording and

the failure of Fuller to take any action as a supervisor in response to seeing it,

but, other than plaintiff noting her lawyer advised her to "press criminal charges

[against Walker] for that video," the letter does not threaten, assert, or mention

any other intended claims. The July 9, 2013 letter makes no mention of Walker

or the recording at all and does not express any intention to assert any claims;

instead, the letter describes an incident during which plaintiff and Fuller

exchanged unpleasantries. The letters do not include the information related to

a tort claim required under N.J.S.A. 59:8-4 because the letters do not identify

any claims for which such information could have been provided. Thus, the

motion court correctly found the letters did not include notice of any tort claims.

      The June and July letters also did not substantially comply with the TCA's

requirements. The failure of the letters to identify any tort claims rendered them

ineffective in "substantially satisfy[ying] the purposes for which notices of

claims are required." Lebron, 407 N.J. Super. at 216. Plaintiff's failure to assert

or identify any tort claims in the letters or provide any of the other information


                                                                           A-3113-17T1
                                       24
required by N.J.S.A. 59:8-4 prevented TCNJ from settling any meritorious

claims, investigating tort claims, or assessing its potential liability and

indebtedness, and thereby deprived plaintiff of the purposes for which a notice

of claim is required. See McDade, 208 N.J. at 475-46.

      Plaintiff also failed to demonstrate reasonable reliance on the substantial

compliance doctrine as to the June and July letters. She made no showing of

any steps taken to comply with the TCA, and she did not offer any reasonable

explanation for her failure to strictly comply with the TCA's requirements. See

Lebron, 407 N.J. Super. at 216. And, as noted, she failed to provide reasonable

notice of her tort claims because the letters merely reported to the EEO office

what she claimed were acts of sexual harassment, and the letters never

mentioned, threatened, or asserted any tort claims. See ibid.

      Plaintiff's counsel's November 21, 2013 letter to TCNJ's Office of the

President suffers from similar infirmities. 10 As found by the motion court, the



10
    The motion court did not address the timeliness of the November 21, 2013
letter, which was sent more than ninety days following plaintiff's discovery in
early June 2013 that Walker showed the recording to Fuller, because the court
concluded the letter did not constitute a notice of claim under the TCA. We
offer no opinion on the accrual date of plaintiff's tort claims, N.J.S.A. 59:8-3, or
whether the letter would have been timely filed under N.J.S.A. 59:8-8 if it had
constituted a compliant notice of tort claim or substantially complied with the
requirements for a notice.
                                                                            A-3113-17T1
                                        25
letter does not provide the information required by N.J.S.A. 59:8-4, and instead

is simply a letter threatening immediate litigation in the event TCNJ did not

meet with plaintiff's counsel and resolve whatever claims plaintiff later asserted.

The letter notes counsel was retained to represent plaintiff "concerning sexual

harassment and invasion of privacy at work" but does not assert or threaten any

particular tort claims. The letter also does not provide an "amount claimed as

of the date of presentation . . . insofar as it may [have been] known at the time."

N.J.S.A. 59:8-4.

      Again, the letter does not serve "the purposes for which notices of claims

are required," Lebron, 407 N.J. Super. at 215-16, and, in fact, the letter is

inconsistent with the purposes of the notice requirement of the TCA, see

McDade, 208 N.J. at 475-76. The letter failed to inform TCNJ of its potential

indebtedness and liability, permit correction of the conditions or practices, or

allow TCNJ to investigate any tort claims because the putative tort claims were

not identified and the letter did not include any indication of the damages

claimed. See ibid. The letter also undermines an important purpose of the

TCA's notice provisions—allowing the public entity at least six months for

administrative review with the opportunity to settle meritorious claims prior to

the bringing of suit—because the letter made clear that if TCNJ did not resolve


                                                                           A-3113-17T1
                                       26
plaintiff's unspecified tort claims within a few weeks, plaintiff would file a

complaint. See ibid. Plaintiff further fails to demonstrate an entitlement to rely

on the substantial compliance doctrine because her reliance on her counsel 's

letter is untethered to any showing she took any steps to comply with the TCA

and she does not offer any reasonable explanation for her failure to strictly

comply with the TCA's requirements. See Lebron, 407 N.J. Super. at 216.

      In sum, the court did not err by finding plaintiff failed to comply or

substantially comply with the notice provisions of the TCA. We affirm the

court's January 20, 2017 order granting TCNJ summary judgment on counts six

and twelve,11 and Fuller summary judgment on counts ten and eleven due to

plaintiff's failure to file a timely notice of claim under the TCA.

                                      B.

      Plaintiff also claims the court erred by granting TCNJ and Fuller's

summary judgment on the sexual harassment claims that remained against them

following entry of the court's January 20, 2017 order.         More specifically,



11
     During the colloquy on TCNJ's summary judgment motion, the court
considered whether count twelve was barred under the Workers' Compensation
Act, and the court noted it would determine if the count should be dismissed on
that basis. The record does not reveal whether the court also granted summary
judgment to TCNJ on that basis, and plaintiff does not address the issue in her
brief on appeal. The issue is not before us, and we offer no opinion on it.
                                                                          A-3113-17T1
                                       27
plaintiff argues the court erred by concluding she failed to present sufficient

evidence establishing the prima facie case of hostile environment sex

discrimination that was essential to the causes of action asserted in counts one

through five against TCNJ and Fuller; and six, seven, eight, nine in Fuller's

individual capacity, and twelve against Fuller.

      In Lehmann v. Toys 'R' Us, Inc., our Supreme Court defined the elements

"for determining whether workplace acts of sexual harassment constitute

prohibited discrimination under the LAD." Cutler v. Dorn, 196 N.J. 419, 430

(2008) (citing Lehmann v. Toys 'R' Us, Inc., 132 N.J. 587, 603-04 (1993)). A

female plaintiff alleging a hostile environment based on acts of sexual

harassment must prove the following four elements: "the complained-of conduct

(1) would not have occurred but for the employee's gender; and it was (2) severe

or pervasive enough to make a (3) reasonable woman believe that (4) the

conditions of employment are altered and the working environment is hostile or

abusive." Ibid. (quoting Lehmann, 132 N.J. at 603-04) (emphasis in original).

Even "one incident of harassing conduct can create a hostile work environment."

Taylor v. Metzger, 152 N.J. 490, 499 (1998).

      In Lehmann, the Court further explained that "[w]hen the harassing

conduct is sexual or sexist in nature, the but-for element will automatically be


                                                                        A-3113-17T1
                                      28
satisfied." 132 N.J. at 605. The Court provided examples of such conduct,

including "sexual touchings or comments, or where [a woman] has been

subjected to harassing comments about the lesser abilities, capabilities, or the

'proper role' of members of her sex," and it held that where such conduct is

proven, a plaintiff "has established that the harassment occurred because of her

sex." Ibid.

      The Court also observed harassing conduct supporting a sexual

harassment claim "need not be sexual in nature; rather its defining characteristic

is that the harassment occurs because of the victim's sex." Id. at 602. "For

example, if a supervisor is equally crude and vulgar to all employees, regardless

of their sex, no basis exists for a sex harassment claim." Id. at 604. However,

a female plaintiff establishes "non-facially sex-based" conduct occurred because

of her sex by demonstrating the conduct "was accompanied by harassment that

was obviously sex-based," or by "show[ing] that only women suffered the non-

facially sex-based harassment." Id. at 605.

      Here, the court granted summary judgment to TCNJ and Fuller on

plaintiff's sex-harassment-based claims by singularly concluding plaintiff failed

to demonstrate the harassing conduct about which plaintiff complained—

including her co-employees' "dirty looks" and the slurs against her—were


                                                                          A-3113-17T1
                                       29
directed against her because of her sex. In other words, the court found plaintiff

did not satisfy the first element of the Lehmann standard because she failed to

demonstrate the alleged conduct would not have occurred but for her gender.

See ibid. The court also held that because Walker's disclosure of the recording

in the workplace and Fuller's alleged disclosure of the existence and content of

the recording to other co-employees were not "sexual or sexist in nature, the but-

for element" was not "automatically . . . satisfied." Ibid.

      The motion court viewed the evidence supporting plaintiff's claims too

narrowly, and incorrectly limited its focus to the actions of plaintiffs' co-

employees following Walker's playing of the recording for Fuller in the

workplace.    The actions of Fuller and plaintiff's co-employees following

Walker's playing of the recording are important components of the course of

conduct plaintiff alleges comprised the hostile environment, but it is Walker's

playing of an explicit and surreptitiously recorded video of plaintiff engaged in

sexual acts that is the fulcrum upon which plaintiff's hostile environment claim

turns. It is that act which provides the context for the proper analysis of

plaintiff's hostile environment claims because it is Walker's playing of the

recording that gives context to plaintiff's hostile environment claims.




                                                                          A-3113-17T1
                                       30
      The Court recognized in Lehmann that the standard for defining a sexual

harassment claim "must be 'sufficiently flexible to recognize the wide variety of

forms which hostile work environment sexual discrimination may take and to

allow for the evolution of this new area of law.'" Id. at 603. Thus, we are not

constrained to conclude that simply because Walker's actions did not "take[] the

form of [the] unwelcome sexual touchings and comments," that are present "[i]n

the majority of hostile work environment cases," id. at 602, his playing of the

recording in the workplace for his and plaintiff's co-employee Fuller was not

sexual in nature and did not automatically satisfy the first prong of the Lehmann

standard.

      To the contrary, Walker's playing of the recording was clearly sexual in

nature; it showed plaintiff engaged in sexual acts, and Walker exhibited it in the

workplace to Fuller. Other than unwanted sexual touching of a fellow employee

in the workplace, we cannot conceive of a more abhorrent example of sexual

conduct than a supervisor's exhibition in the workplace of a secretly recorded

film of a co-employee engaged in sexual relations. Indeed, the TCNJ EEO office

recognized the sexual nature of Walker's playing of the recording; it concluded

the playing of the recording alone was an act of sexual harassment and created

a hostile work environment for plaintiff.


                                                                          A-3113-17T1
                                       31
      Walker's playing of the recording for Fuller was the genesis of all of the

other harassing conduct upon which plaintiff's sexual harassment claims are

based. It "is sexual or sexist in nature," and therefore satisfied the "but for"

element of the Lehmann standard. Id. at 605. In its focus on the conduct that

followed the playing of the recording, the motion court erred by failing to

recognize that where, as here, "non-facially sex-based" conduct is "accompanied

by harassment that was obviously sex-based," the plaintiff satisfies the Lehmann

but-for standard. Id. at 605.

      We reverse the court's order granting summary judgment to TCNJ and

Fuller on counts one through five, and to Fuller on counts six, seven, eight, and

twelve, because the court erred by finding plaintiff did not present evidence

satisfying the first prong of the Lehmann standard for a hostile environment

claim based on sex discrimination. For the same reason, we reverse the court 's

award of summary judgment to Fuller on count nine in her individual capacity.

      We recognize that, in support of their motions, TCNJ and Fuller also

asserted they were entitled to summary judgment on the sexual harassment

claims because plaintiff cannot prove the remaining elements of a hostile

environment claim under the Lehmann standard. The motion court did not

address those arguments after finding plaintiff could not sustain her burden of


                                                                         A-3113-17T1
                                      32
proving the "but for" element of her sexual harassment claims. TCNJ and Fuller

reprise the arguments on appeal, but we do not address them because, although

we review a court's decision on a summary judgment motions de novo, we do

not decide the motions "tabula rasa." Estate of Doerfler v. Fed. Ins. Co., 454

N.J. Super. 298, 301-02 (App. Div. 2018).           The court shall address those

arguments as appropriate on remand.

                                         C.

      Plaintiff contends the court erred by granting Fuller summary judgment

on count thirteen, which alleged a cause of action under N.J.S.A. 2A:58D-1

based on Fuller's alleged discussion of Walker's recording with TCNJ

employees. Plaintiff claims Fuller's alleged disclosure to others of the existence

and content of the recording constitutes a disclosure of a "recording . . . of

another person who is engaged in an act of sexual penetration or sexual contact"

that is prohibited under the statute and gives rise to cognizable cause of action.

N.J.S.A. 2A:58D-1(b).

      "'Questions related to statutory interpretation are legal ones.' Thus, '[w]e

review such decisions de novo, "unconstrained by deference to the decisions of

the trial court . . . ."'" State v. Rodriguez, 238 N.J. 105, 113 (2019) (first quoting




                                                                              A-3113-17T1
                                         33
State v. S.B., 230 N.J. 62, 67 (2017), then quoting State v. Grate, 220 N.J. 317,

329 (2015)).

      N.J.S.A. 2A:58D-1(b) authorizes a civil cause of action against an actor

who violates N.J.S.A. 2C:14-9. The statute provides:

             An actor who, in violation of . . . N.J.S.A. 2C:14-9[],
             discloses any photograph, film, videotape, recording or
             any other reproduction of the image of another person
             who is engaged in an act of sexual penetration or sexual
             contact, the exposed intimate parts of another person,
             or the undergarment-clad intimate parts of another
             person shall be liable to that person, who may bring a
             civil action in the Superior Court. For purposes of this
             section: (1) "disclose" means sell, manufacture, give,
             provide, lend, trade, mail, deliver, transfer, publish,
             distribute, circulate, disseminate, present, exhibit,
             advertise, offer, share, or make available via the
             Internet or by any other means, whether for pecuniary
             gain or not; and (2) "intimate parts" has the meaning
             ascribed to it in N.J.S.A. 2C:14-1.

             [N.J.S.A. 2A:58D-1(b) (emphasis added).]

Plaintiff contends Fuller's alleged actions in discussing with third parties the

existence and contents of Walker's recording "advertised" the recording and, as

a result, Fuller is liable under the statute.

      "When construing a statute, our primary goal is to discern the meaning

and intent of the Legislature. In most instances, the best indicator of that intent

is the plain language chosen by the Legislature." State v. Gandhi, 201 N.J. 161,


                                                                           A-3113-17T1
                                         34
176 (2010) (citation omitted); accord DiProspero v. Penn, 183 N.J. 477, 492

(2005). Determining the Legislature's intent, "begins with the language of the

statute, and the words chosen by the Legislature should be accorded their

ordinary and accustomed meaning." State v. Hudson, 209 N.J. 513, 529 (2012).

N.J.S.A. 1:1-1 requires that "[i]n the construction of [our] laws and

statutes, . . . words and phrases shall be read and construed with their context,

and shall, unless inconsistent with the manifest intent of the [L]egislature or

unless another or different meaning is expressly indicated, be given their

generally accepted meaning, according to the approved usage of the language."

      Where a statute's language "leads to a clearly understood result, the

judicial inquiry ends without any need to resort to extrinsic sources." Hudson,

209 N.J. at 529. Courts may "resort to extrinsic evidence" if the legislation is

ambiguous and susceptible to more than one interpretation, DiProspero, 183

N.J. at 492-93, however, a court should not "rewrite a plainly-written

enactment . . . or presume that the [drafter] intended something other than that

expressed by way of the plain language," Id. at 492. However, "where a literal

interpretation would create a manifestly absurd result, contrary to public

policy," that reading should be rejected because "the spirit of the law should




                                                                         A-3113-17T1
                                      35
control." Hubbard v. Reed, 168 N.J. 387, 392 (2001) (quoting Turner v. First

Union Nat'l Bank, 162 N.J. 75, 84 (1999)).

        Plaintiff argues the ordinary meaning of the term "advertise" encompasses

Fuller's discussions with other TCNJ employees about the recordings. She relies

on the following definition of "advertise" found in an edition of Black's Law

Dictionary: "To advise, announce, apprise, command, give notice of, inform,

make known, publish. To call a matter to the public attention by any means

whatsoever . . . ."12 Plaintiff contends Fuller's conversations with her co-workers

"made known" and "call[ed the recording] to the public attention," and therefore

constituted a prohibited form of disclosure—advertising—under N.J.S.A.

2C:14-9(c) and N.J.S.A. 2A:58D-1(b).

        Plaintiff ignores that the definition upon which she relies defines advertise

in multiple ways. For example, under the definition, advertise means "advise"

or "announce" or "make known" or "publish," and includes other alternative

meanings as well. "[W]hile dictionary definitions may be employed to define

imprecise terms, a simple canvassing of dictionaries does not provide a

definitive answer unless we are first able to determine the sense in which the

Legislature used the term." State v. Dixon, 396 N.J. Super. 329, 340 (App. Div.


12
     Black's Law Dictionary 54 (6th ed. 1990).
                                                                             A-3113-17T1
                                         36
2007) (quoting State v. N.I., 349 N.J. Super. 299, 310 (App. Div. 2002)). Where

a word is "susceptible of various meanings" it is appropriate to employ other

principles of statutory construction to determine the meaning intended by the

Legislature. In re Taylor, 196 N.J. 162, 172-73 (2008).

      We derive legislative intent "from an overall understanding of the words

utilized and their relationship to other related provisions." Wells Reit II-80 Park

Plaza, LLC v. Dir., Div. of Taxation, 414 N.J. Super. 453, 469 (App. Div. 2010)

(quoting Cooper Hosp. Univ. Med. Ctr. v. Prudential Ins. Co., 378 N.J. Super.

510, 514 (App. Div. 2005)). "Inferences about a statute's meaning can also be

drawn from . . . its 'composition and structure.'" Ibid. (quoting State v. Smith,

197 N.J. 325, 333 (2009)).

      N.J.S.A. 2A:58D-1 imposes liability on a person who violates a criminal

statute, N.J.S.A. 2C:14-9(c), by disclosing "any photograph, film, videotape,

recording or any other reproduction of the image of another person who is

engaged in an act of sexual penetration or sexual contact." The plain language

of the statute is directed to the imposition of liability for the disclosure of

"image[s]."13 Neither the criminal statute, N.J.S.A. 2C:14-9(c), nor N.J.S.A.


13
   The scant legislative history concerning the enactment of N.J.S.A. 2C:14-9(c)
is consistent with the plain language of the statute. The Senate Judiciary


                                                                           A-3113-17T1
                                       37
2A:58D-1 expressly prohibits or criminalizes discussions or communications

about the protected images, and "[i]t is not our job to engraft requirements [on

a statute] that the Legislature did not include. It is our role to enforce the

legislative intent as expressed through the words used by the Legislature."

Lippman v. Ethicon, Inc., 222 N.J. 362, 388 (2015).

      In determining legislative intent, we may consider "the meaning of the

word or series of words may be ascertained by reference to a neighboring set of

words or similar provisions in the same statutory scheme" to determine

legislative intent. Wells Reit, 414 N.J. Super. at 469. To "disclose" an image

in violation of the statutes, a person must "sell, manufacture, give, provide, lend,

trade, mail, deliver, transfer, publish, distribute, circulate, disseminate, present,

exhibit, advertise, offer, share, or make available . . ." the image. N.J.S.A.

2A:58D-1(b); N.J.S.A. 2C:14-9(c).



Committee Statement concerning the enactment of N.J.S.A. 2C:14-9(c) notes
that, under the statute, "[t]he unlawful disclosure such as selling, publishing or
other distribution of such recorded images would be a crime of the third degree."
S. 2366 (Senate Judiciary Committee Statement), 210th Leg. (Nov. 24, 2003)
(emphasis added). Similarly, Assembly sponsor Patrick Diegnan, Jr., listed the
intended prohibitions included in the Assembly bill, and stated "it would also be
a crime of the third degree if the person sells, distributes, circulates, gives or
otherwise discloses the unlawfully obtained photograph, videotape, or
recording." A3286 (Sponsor's Statement), 210th Leg. (Feb. 4, 2003) (emphasis
added).


                                                                             A-3113-17T1
                                        38
      We consider the meaning of the term "advertise" in the context of each of

the other forms of prohibited disclosure listed in the statutes. Each of the others

applies only to the production, transfer, or offer to transfer of protected images.

For example, the only reasonable interpretation of N.J.S.A. 2C:14-9's

prohibition against "sell[ing]" is that an actor is prohibiting from selling an

image.   Similarly, the statutes' prohibitions against manufacturing, giving,

providing, lending, offering, and all of the other specified forms of disclosure

make sense only if they apply to the production, transfer, or offer to transfer, the

actual images that are subject to the statutes' protections. Stated differently, an

actor can only sell, manufacture, give, provide, offer or take any of the other

prohibited forms of disclosure with regard to an actual image.

      Mere discussion of the content and existence of images does not involve

the production, transfer or offer to transfer actual images, and, for that reason,

it would be incongruous to interpret "advertise" to include such discussions as a

form of prohibited disclosure. Moreover, given the statutes' inclusion of a

detailed list of prohibited disclosures, it can be reasonably inferred that if the

Legislature intended to include the mere discussion of prohibited images within

the statutory protections, it would have made express provision for same. We

interpret the Legislature's failure to do so as an expression of its intention to


                                                                            A-3113-17T1
                                        39
exclude mere discussions of protected images as a form of disclosure prohibited

under either N.J.S.A. 2C:14-9(c) or N.J.S.A. 2A:58D-1(b). See Evans v. Atl.

City Bd. of Educ., 404 N.J. Super. 87, 92 (App. Div. 2008) (explaining "the

doctrine of 'expressio unius est exclusio alterius' . . . suggests that the mentioning

of one or more things excludes others").

      We must give effect to the Legislature's inclusion of the term advertise as

a form of prohibited disclosure of images under the statutes. See Acoli v. N.J.

State Parole Bd., 224 N.J. 213, 231 (2016) (noting "statutory construction abhors

an interpretation that would render meaningless words within a statute"). We

do so by applying a definition of advertise that is consistent with N.J.S.A.

2A:58D-1(b)'s plain language and with the statutes other provisions.

      Among the definitions of advertise proffered by plaintiff, one is wholly

consistent with each of the other forms of prohibited disclosure encompassed by

the statute, as well as the statutes' plain language. The definition of advertise

includes the term "publish," which means "to issue and prepare (printed

material) for public distribution or sale." Webster's II New College Dictionary

916 (3d ed. 2005): see also Black's Law Dictionary 1480 (11th ed. 2019)

(defining "publish" as "[t]o distribute copies (of a work) to the public"). Thus,

any action to issue the actual images in Walker's recording would fall within the


                                                                              A-3113-17T1
                                         40
statutes' proscriptions. There is, however, no evidence Fuller published the

actual recording or any images from it to anyone. The evidence shows only that

she spoke about the images.      The court therefore correctly granted Fuller

summary judgment on count thirteen.

      Affirmed in part, reversed in part, and remanded for further proceedings.

We do not retain jurisdiction.




                                                                       A-3113-17T1
                                      41